Citation Nr: 0028607	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's nonservice-connected disability pension. 


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1972 to February 
1973.  The appellant is the spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied an apportionment to the appellant of the 
veteran's nonservice-connected disability pension benefits.  
This is a contested claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  Need on the part of the appellant has been demonstrated 
and an apportionment of 20 percent of the nonservice-
connected disability pension would not cause the veteran 
undue hardship, but apportionment of a greater amount would 
cause undue hardship.


CONCLUSION OF LAW

An apportionment of 20 percent of the veteran's nonservice-
connected disability pension is warranted.  38 U.S.C.A. 
§ 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 3.458 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the veteran and the appellant were 
married in May 1996.  The record indicates that the appellant 
has five children, the veteran's stepchildren, and that the 
veteran has been awarded additional benefits based upon 
having a spouse and stepchildren.  

In response to requests directed to the veteran to supply 
information concerning his income and expenses he has 
responded, indicating that his only income is his VA pension 
and that he needs his pension to pay his bills because he is 
unable to work.  He indicates that he has to pay rent, buy 
food, and pay electric and gas.  He also reports that he has 
a car to maintain and the appellant has indicated that he 
purchased a car and spent money to repair it.  See statements 
from the veteran received in September 1997 and January 1998 
and a statement from the appellant received in September 
1999.  

With respect to the appellant's income and expenses, she 
reported, in October 1997, expenses totaling $1,860, when an 
average of the food, laundry, and clothing expenses of $800, 
$125, and $175, respectively, are considered.  The appellant 
also reported that she had earned income at that time, but 
subsequently reported, in January 1998, that her job had been 
terminated.  In April 1998 the veteran reported that the 
appellant had no earned income prior to September 1997 and 
her last day of work was in January 1998.  He had previously 
reported that she was in receipt of aid to families with 
dependent children ($474 as reported in September 1997) and 
Supplemental Security Income (reported as $430 or in the 
alternative $480 on two separate forms submitted on 
September 30, 1997).  

If the appellant's income, as reported in October 1997, were 
annualized it would result in a monthly amount of $931.45.  
If this were combined with the $474 and the reported $480 it 
would result in monthly income that exceeded the $1,860 by 
$25.45.  However, if it were combined with $430 of 
Supplemental Security Income it would be less than the 
reported expenses.  Further, in light of the fact that the 
appellant's employment was short-lived and has been 
terminated, the Board concludes that a preponderance of the 
evidence supports a finding that the appellant's monthly 
expenses exceed her monthly income resulting in a showing of 
hardship.  

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to other persons in interest.  In 
determining the basis for special apportionment, 
consideration will be given to such factors as amount of 
capital, VA benefits payable, other resources and income of 
the veteran and those of the dependents in whose behalf 
apportionment is claimed, as well as special needs of the 
veteran and his or her dependents and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved and 
ordinarily apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him 
while apportionment of less than 20 percent would not provide 
a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

Based on the above analysis the Board concludes that need on 
the part of the appellant has been shown.  However, 38 C.F.R. 
§ 3.458 (g) provides that a veteran's benefits will not be 
apportioned "until the estranged spouse of a veteran files 
claim for an apportioned share."  The provisions of 38 C.F.R. 
§ 3.458 are mandatory in that the language "will not" is 
used.  However, the provisions of 38 C.F.R. § 3.451 provide 
"[w]ithout regard to any other provision regarding 
apportionment where hardship is shown to exist."  Therefore, 
the Board must resolve which of these regulations is 
controlling.  38 C.F.R. § 3.451 also contains the provision 
that the apportionment may occur as long as it does not cause 
undue hardship to other persons in interest, except as to 
those cases covered by § 3.458(b) and (c).  These two 
provisions are not applicable to the facts in this case, but 
it is clear from this reference, that the intent was that 
38 C.F.R. § 3.451 may be applied without regard to § 3.458 
since § 3.451 specifically refers to limited specific 
instances in § 3.458 where § 3.451 would not control.  Since 
this is the case, § 3.451 may be applied even where the 
appellant is not an "estranged spouse" because it controls 
"[w]ithout regard to any other provision."  

The record reflects that the appellant and the veteran have 
intermittently separated with the veteran residing at various 
locations, including his sister's and a VA medical facility.  
See VA field examination request and VA field examination 
report dated in February and April 1998, respectively, the 
appellant's statements received in August 1998 and February 
1999, and the veteran's statements received in April 1998 and 
March 1999.   

The Board concludes that under the specific special 
circumstances of this case, as discussed above with respect 
to the living arrangements of the veteran and the appellant, 
as well as the expenses and income attributable to each, in 
addition to the above conclusion that was reached that 
hardship has been shown to exist in the appellant's 
circumstances, it is reasonable to apportion the veteran's 
improved disability pension benefits.  The Board concludes 
that a 20 percent apportionment, as provided for in 38 C.F.R. 
§ 3.451, is reasonable after consideration of not only the 
appellant's needs, but also the veteran's limitations with 
respect to any ability to obtain additional income.  In this 
regard, the Board notes that the veteran has been found to be 
permanently and totally disabled for VA pension purposes.  
Therefore, his income is limited to what he receives from VA 
pension.  However, in light of any lack of specificity with 
respect to expenses being enumerated by the veteran, but 
uncontroverted evidence indicating that he does have an 
automobile to maintain and it is reasonable to conclude that 
he does have food expense, as well as other basic expenses 
related to the necessities of life, it would not cause him 
undue hardship for 20 percent of his VA pension to be 
apportioned to the appellant, but an apportionment of a 
greater amount would result in undue hardship to the veteran.  
In light of this analysis, a preponderance of the evidence 
supports a finding that an apportionment of 20 percent of the 
veteran's improved disability pension benefits is warranted, 
but a preponderance of the evidence is against an 
apportionment of a greater amount.  38 C.F.R. § 3.451.  


ORDER

An apportionment of the veteran's nonservice-connected 
disability pension on behalf of the appellant in the amount 
of 20 percent is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

